MEMORANDUM **
This is a petition for review of the Board of Immigration Appeals’ (“BIA”) order dismissing petitioners’ appeal of the Immigration Judge’s (“IJ”) order denying petitioners’ application for cancellation of removal.
A review of the administrative record demonstrates that petitioners conceded that their qualifying relative for purposes of cancellation of removal as defined in 8 U.S.C. § 1229b(b)(l)(D) died prior to their merits hearing before the IJ. Petitioners therefore do not have a qualifying relative for purposes of applying for cancellation of removal and the BIA correctly concluded that, as a matter of law, petitioners were ineligible for cancellation of removal. See Molina-Estrada v. INS, 293 F.3d 1089, 1093-94 (9th Cir.2002). Accordingly, respondent’s unopposed motion for summary disposition is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam).
Al other pending motions are denied as moot. The temporary stay of removal and voluntary departure confirmed by Ninth Circuit General Order 6.4(c) and Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004), shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.